UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) ofThe Securities Exchange Act of Date of Report (Date of earliest event reported)April 29, 2010 ENTERPRISE FINANCIAL SERVICES CORP(Exact name of registrant as specified in its charter) Delaware 001-15373 43-1706259 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 150 N. Meramec, St. Louis, Missouri 63105 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(314) 725-5500 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. Enterprise Financial Service Corp’s (the “Company’s”) Chief Executive Officer, Peter Benoist, has voluntarily offered to reduce his base compensation by $120,000.00 per year by eliminating the salary stock compensation that he began receiving at the beginning of the fiscal year. Following such reduction, Mr. Benoist’s annual rate of base compensation will be $425,000.00. The reduction in base compensation was effective April 29, 2010. Item 5.07. Submission of Matters to a Vote of Security Holders The annual meeting of shareholders of Enterprise Financial Services Corp (the “Company”) was held on April 29, 2010. Proxies were solicited pursuant to Regulation 14A of the Securities Exchange Act of 1934. There was no solicitation in opposition to management’s nominees for Directors and all nominees were elected. The following proposals were submitted by the Board of Directors to a vote of security holders and the final results of the voting on each proposal is noted below. ELECTION OF DIRECTORS* For Withheld Broker Non-Votes Peter F. Benoist 8,078,362 111,568 3,034,791 James J. Murphy, Jr. 8,064,587 125,343 3,034,791 Michael A. DeCola 8,121,808 68,122 3,034,791 William H. Downey 8,078,461 111,469 3,034,791 John S. Eulich 8,103,663 86,267 3,034,791 Robert E. Guest, Jr. 8,098,291 91,639 3,034,791 Lewis A. Levey 8,081,967 107,963 3,034,791 Birch M. Mullins 8,099,596 90,334 3,034,791 Brenda D. Newberry 8,093,925 96,005 3,034,791 John M. Tracy 8,097,028 92,902 3,034,791 Sandra A. Van Trease 8,026,426 163,504 3,034,791 Henry D. Warshaw 8,111,297 78,633 3,034,791 *Vote tally for Directors is reported on a non-cumulative basis. PROPOSAL: AN ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION For Against Abstain Broker Non-Votes 10,105,584 474,631 643,506 3,034,791 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ENTERPRISE FINANCIAL SERVICES CORP By: Date: May 4, 2010 /s/ Deborah N. Barstow Deborah N. Barstow Senior Vice President and Controller
